Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 59-67 and 72 are pending and under consideration for patentability; claims 1-58 and 68-71 previously were cancelled; claim 59 has been amended; and claim 72 has been added as a new claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 65 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 65 recites the limitation “the second action” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  As claim 59 does not recite a second action, there is no way of determining the metes and bounds of claim 65.  Claim 65 further recites shortening inter-electrode timing, but, as claim 59 recites that pacing pulses are delivered simultaneously (i.e., the inter-electrode timing is essentially zero), there is no practical way to shorten inter-electrode timing.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 59, 60, 66, and 67 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Ryu et al. (US 2012/0191154 A1). 
Regarding claim 59, Ryu describes a method for adjusting multisite pacing to effectively capture cardiac tissue by an implantable medical device ([0032] - [0033]), the method comprising: 
selecting a first cathode and a first anode to form a first pacing vector ([0101] - [0102], [0115]) 
selecting a second cathode and a second anode to form a second pacing vector ([0101] - [0102], [0115]) 
simultaneously delivering a first pacing pulse to the first pacing vector positioned at a first pacing site along a heart chamber and a second pacing pulse to the second pacing vector positioned at a second pacing site along the heart chamber within a single cardiac cycle ([0010], [0103], [0105])
determining whether the first and second pacing pulses are effectively capturing at the first and second pacing sites ([0010], [0065])
in response to determining ineffective capture, selecting a first action to achieve effective capture for the first and second pacing pulses being delivered simultaneously ([0051], [0097], [0112])
Regarding claim 60, Ryu further describes wherein the first action includes increasing energy delivered to the cardiac tissue ([0097], [0112]). 
Regarding claim 66, Ryu further describes wherein the implantable medical device includes a multiple electrode medical lead extending from the implantable medical device ([0029], [0031]). 
Regarding claim 67, Ryu further describes wherein the lead comprises a first electrode, a second electrode, third electrode and fourth electrode ([0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 61-64 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Sommer et al. (US 2013/0006332 A1).  
Regarding claim 61, Ryu discloses the method of claim 59, but Ryu does not explicitly disclose determining whether energy delivered via the first pacing pulses or the second pacing pulses is at a highest output.  However, Sommer also describes a method for adjusting multisite pacing to effectively capture tissue by an implantable medical device ([0008], [0011]), including determining whether energy delivered via the first pacing pulses or the second pacing pulses is at a highest output ([0103]).  As Sommer is also directed towards adjusting multisite pacing and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a maximum output determination similar to that described by Sommer when using the method described by Ryu, as doing so advantageously allows the resulting method to adjust the pacing energy while staying with the output limits of the device and the output limits necessary for patient safety.  
Regarding claim 62, Sommer describes determining whether highest pacing output is being generated by the implantable medical device at a pacing site, and, in response to determining the highest pacing output is not being generated, increasing pacing output ([0107]). 
Regarding claim 63, Sommer describes determining whether highest pacing output is being generated by the implantable medical device at a pacing site, and, in response to determining the highest pacing output is being generated, determining ineffective capture is present at the pacing site ([0107]). 
Regarding claim 64, Sommer describes determining ineffective capture is occurring in response to determining a pacing pulse is at a highest output ([0107]).

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu in view of Ryu et al. (US 2013/0035737 A1, referred to herein as “Ryu-2013”).  
Regarding claim 72, Ryu discloses the method of claim 59, further comprising sequentially delivering a third pacing pulse to the first pacing vector positioned at the first pacing site along a heart chamber and a fourth pacing pulse to the second pacing vector positioned at the second pacing site along the heart chamber within a single cardiac cycle ([0104] - [0105]).  Ryu does not explicitly disclose determining whether the third and fourth pacing pulses are effectively capturing at the first and second pacing sites, and in response to determining ineffective capture, selecting a second action for the third and fourth pacing pulses being delivered sequentially.  However, in a related publication, Ryu-2013 also describes a method for adjusting multisite pacing to effectively capture cardiac tissue by an implantable medical device ([0030] - [0031]), including determining whether pacing pulses are effectively capturing at first and second pacing sites ([0027]), and in response to determining ineffective capture, selecting a second action for the pacing pulses being delivered sequentially ([0050]).  As Ryu-2013 is also directed at ensuring effective capture and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate sequential stimulation and a means to correct for ineffective capture under a sequential stimulation scheme, as described by Ryu-2013, when using the method described by Ryu, as doing to advantageously allows the resulting system to correct for ineffective capture under a wider array of stimulation settings.  


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792